Citation Nr: 1717026	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence received following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative..."  Furthermore, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended  38 U.S.C. 
§ 7105 by adding new paragraph (e), which provides that, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration. 

In the instant case, the Veteran's substantive appeal was received in October 2014, and the AOJ most recently considered his claim in a November 2014 supplemental statement of the case.  However, in  May 2017, the Veteran, through his representative, submitted additional evidence and argument, and stated that he wished for such to be considered by the AOJ prior to the Board's adjudication.  Thus, the newly submitted evidence must be referred to the AOJ for initial consideration.  Id.; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal based on the entirety of the evidence, to specifically include the evidence received in May 2017.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


